Case 19-02072 Doc 55 Filed 06/11/20 Entered 06/11/20 10:42:13 Desc Pending
    Order (Hearing Held) Re: [34] Motion to Compel. (Rose Mark) Page 1 of 5




Order Prepared and Submitted By:
Jamie L. Nopper, #10703
Mark C. Rose, #13855
MCKAY, BURTON & THURMAN, P.C.
Gateway Tower West
15 West South Temple, Suite 1000
Salt Lake City, Utah 84101
Telephone: (801) 521-4135
Facsimile: (801) 521-4252
E-mail: mrose@mbt-law.com
Attorneys for Defendant Maxwell M. Hunter
______________________________________________________________________________

                      THE UNITED STATES BANKRUPTCY COURT FOR
                       THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                       Bankruptcy Case 19-21181 KRA
                                                       Chapter 7
MAXWELL M. HUNTER,

     Debtor.
 ___________________________________     ____________________________________

BLUE OX DEVELOPMENT, LLC,                     Adversary Proceeding 19-02072

         Plaintiff,                             Judge Kevin R. Anderson

vs.                                           FILED ELECTRONICALLY

MAXWELL M. HUNTER,

         Defendant.

 ORDER ON MOTION TO COMPEL: 1) PLAINTIFF TO SUPPLEMENT RESPONSES
   TO INTERROGATORIES; 2) AARON JENSEN TO RESPOND TO A SUBPOENA;
        AND 3) PAYMENT OF EXPENSES, INCLUDING ATTORNEY’S FEES
______________________________________________________________________________
Case 19-02072 Doc 55 Filed 06/11/20 Entered 06/11/20 10:42:13 Desc Pending
    Order (Hearing Held) Re: [34] Motion to Compel. (Rose Mark) Page 2 of 5




       Before the Court for ruling is Defendant Maxwell M. Hunter’s (“Mr. Hunter”) Motion to

Compel: 1) Plaintiff to Supplement Responses to Interrogatories; 2) Aaron Jensen to Respond to

a Subpoena; and 3) Payment of Expenses, Including Attorney’s Fees [Dkt. Entry #34] (the

“Motion to Compel”). The Motion to Compel seeks an order: 1) compelling Plaintiff Blue Ox

Development, LLC (“Blue Ox”) to supplement its responses to certain interrogatories issued by

Mr. Hunter; 2) compelling Aaron Jensen (“Mr. Jensen”) to respond to the subpoena Mr. Hunter

served on him; and 3) requiring Blue Ox to pay Mr. Hunter’s expenses, including his attorneys’

fees, for having to bring the Motion to Compel.

       On May 4, 2020, Mr. Hunter filed the Motion to Compel along with a notice of hearing

[Dkt. Entry #35] (the “Notice of Hearing”), which was subsequently amended by Mr. Hunter on

May 5, 2020. See Dkt. Entry #36 (correcting the Notice of Hearing’s certificate of service). The

Motion to Compel and the Notice of Hearing were served on Blue Ox and Mr. Jensen through

CM-ECF on the date they were filed. The Notice of Hearing provided notice to parties-in-

interest, including Blue Ox and Mr. Jensen, that in the absence of an objection filed no later than

May 21, 2020, the hearing scheduled for June 9, 2020 at 10:00 a.m. may not be held and an order

approving the Motion may be entered without a hearing.

       On May 21, 2020, Blue Ox and Mr. Jensen filed a Plaintiff’s and Aaron Jensen’s

Objection to Defendant’s Motion to Compel: 1) Plaintiff to Supplement Responses to

Interrogatories; 2) Aaron Jensen to Respond to a Subpoena; and 3) Payment of Expenses,

Including Attorney’s Fees (Doc. 34) [Dkt. Entry #41] (the “Objection”). The Objection opposed

the relief requested in the Motion to Compel. On May 28, 2020, Mr. Hunter filed a reply

memorandum in support of the Motion to Compel [Dkt. Entry #42] (the “Reply”).
Case 19-02072 Doc 55 Filed 06/11/20 Entered 06/11/20 10:42:13 Desc Pending
    Order (Hearing Held) Re: [34] Motion to Compel. (Rose Mark) Page 3 of 5




        On June 9, 2020, a hearing on the Motion to Compel was held. Present at the hearing

was Mark C. Rose (“Mr. Rose”), on behalf of Mr. Hunter, and Chad Rasmussen (“Mr.

Rasmussen”), on behalf of Blue Ox and Mr. Jensen. All other appearances were noted on the

records. At the hearing, the Court reviewed the allegations in the Motion to Compel, the

Objection, and the Reply and listened to the arguments of Mr. Rose and Mr. Rasmussen on

behalf of their respective clients.

        Having reviewed the Motion to Compel, the Objection, the Reply, and all other

documents submitted in this matter, listened to the arguments and representations of counsel, and

made certain findings of fact and conclusions of law on the record, it is hereby ORDERED as

follows:

        1.      Mr. Hunter’s Motion to Compel: 1) Plaintiff to Supplement Responses to

Interrogatories; 2) Aaron Jensen to Respond to a Subpoena; and 3) Payment of Expenses,

Including Attorney’s Fees [Dkt. Entry #34] is GRANTED, in part, and DENIED, in part, as

follows:

                a.      Blue Ox shall supplement its response to Interrogatory #1, which Mr.

Hunter served on Blue Ox, and provide specific details as to the facts in Blue Ox’s possession

supporting its allegations that there was fraud, defalcation of fiduciary duty, or willful and

malicious injury.

                b.      Mr. Jensen shall respond to the subpoena Mr. Hunter served on him on

April 2, 2020 within twenty-one (21) days of June 9, 2020. However, in responding to the

subpoena, the requests are limited to non-privileged/protected information (with counsel

providing a privilege log for privileged/protected information) and requests eleven (11) through
Case 19-02072 Doc 55 Filed 06/11/20 Entered 06/11/20 10:42:13 Desc Pending
    Order (Hearing Held) Re: [34] Motion to Compel. (Rose Mark) Page 4 of 5




thirteen (13) in the subpoena shall be limited to documents, text messages, e-mails, and/or

communications related to civil case 180701161 (captioned: Blue Ox Development, LLC v.

Legacy Fields, LLC, Todd Demarets, Tailor Built Homes, LLC, and Maxwell Hunter), which

Blue Ox Development, LLC commenced against Legacy Fields, LLC, Todd Demarets, Tailor

Built Homes, LLC, and Maxwell Hunter in the Second Judicial District Court for the State of

Utah, bankruptcy case 19-21181 (captioned: In re Maxwell M. Hunter), which Mr. Hunter

commenced on March 1, 2019 in the United States Bankrutpcy Court for the District of Utah,

adversary proceeding 19-02072 (captioned: Blue Ox Development, LLC v. Maxwell M. Hunter),

which Blue Ox commenced against Maxwell M. Hunter in the United States Bankrutpcy Court

for the District of Utah, and/or LF Bungalows, LLC;

                c.      Mr. Rasmussen shall accept service of any subpoena or discovery request

served by Mr. Hunter on Aaron Robertson.

                d.      Mr. Hunter’s requests for expenses, including attorney’s fees, is denied

without prejudice.

----------------------------------------------END OF ORDER------------------------------------------------

Approved as to Form and Content By:

ALPINA LEGAL

*
Chad Rasmussen
Attorneys for Blue Ox Development, LLC
* To be endorsed via CM-ECF
Case 19-02072 Doc 55 Filed 06/11/20 Entered 06/11/20 10:42:13 Desc Pending
    Order (Hearing Held) Re: [34] Motion to Compel. (Rose Mark) Page 5 of 5




                       DESIGNATION OF PARTIES TO BE SERVED

     Service of the foregoing ORDER ON MOTION TO COMPEL: 1) PLAINTIFF TO
SUPPLEMENT RESPONSES TO INTERROGATORIES; 2) AARON JENSEN TO
RESPOND TO A SUBPOENA; AND 3) PAYMENT OF EXPENSES, INCLUDING
ATTORNEY’S FEES shall be served to the parties and in the manner designated below:

        By Electronic Service: I certify that the parties of record in this case as identified below,
are registered CM/ECF users and will be served notice of entry of the foregoing Order through
the CM/ECF system:

Chad Rasmussen, chad@alpinalegal.com
Mark C. Rose, mrose@mbt-law.com
All other parties entitled to electronic notice in this case.




                                      Deputy Clerk
